917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Joe CARTRETTE, Plaintiff-Appellant,v.George O. "Buddy" FOWLER, Larry Adams, Defendants-Appellees.
No. 90-7339.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1990.Decided Nov. 8, 1990.

Appeal from the United States District Court for the District of South Carolina, at Florence.  Joe F. Anderson, Jr., District Judge.  (CA-88-3451)
Billy Joe Cartrette, appellant pro se.
Helen Tyler McFadden, Bridges & Orr, Florence, S.C., for appellees.
D.S.C.
AFFIRMED.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Billy Joe Cartrette appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cartrette v. Fowler, CA-88-3451 (D.S.C. June 6, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.